Citation Nr: 0914176	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis and degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for incomplete paralysis of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty for more than 20 years, 
prior to his retirement in May 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Regional 
Office (RO) that granted service connection for degenerative 
arthritis and degenerative disc disease of the lumbar spine, 
and for incomplete paralysis of the right lower extremity.  
The Veteran disagreed with the evaluations assigned to each 
of these disabilities.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for his 
low back and right lower extremity disabilities.  A private 
physician reported in February 2008 that the Veteran had 
undergone a lumbar laminectomy.  Although it was noted that 
his condition had improved following the operation, it was 
indicated that he still used a walker if he went any 
significant distance.  The report of the surgery and any 
records of treatment he received following the operation have 
not been associated with the claims folder.  

In addition, the Board notes that at the time of the 
September 2006 VA examination, the examiner was unable to do 
range of motion testing since the Veteran was wearing a brace 
and his report of pain with any movement of the back.    



Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As a final matter, a rating decision was apparently issued in 
December 2008 which may have considered evidence relevant to 
the claims on appeal. Thus, a copy of that decision along 
with records relevant to the issues on appeal, which may be 
presently maintained in a temporary file at the RO, should be 
associated with the claims file.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  A copy of the December 2008 rating 
decision along with any records 
potentially relevant to the issues here 
on appeal, which may be presently 
maintained in a temporary file at the RO, 
should be associated with the claims file

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for low back and right 
lower extremity disabilities since 2006.  
After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.  In addition, 
relevant VA treatment records dating 
since September 2006 from the Columbia VA 
Healthcare System.

3.  The veteran should then be afforded 
VA spine examination to determine the 
nature and extent of his low back 
disability and right lower extremity 
disability.   The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
necessary tests should be performed, 
including range 
of motion testing of the lumbar spine, as 
well as neurological evaluation of the 
right lower extremity.  

Following examination of the Veteran and 
review of the claims file, the examiner 
should comment on any functional 
impairment due to pain and to document 
all objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  In 
addition, the orthopedic examiner should 
indicate whether the Veteran's low back 
disability results in incapacitating 
episodes requiring bed rest prescribed by 
a physician and treatment by a physician, 
and if so, the frequency and duration of 
such episodes.  

The examination should also include a 
neurological evaluation, including 
sensory and motor function, to determine 
the severity of the neurological 
disability attributable to the Veteran's 
degenerative joint and disc disease of 
the low back.  

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



